860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.Dr. VANDIVIER, et al., Defendants-Appellees.
No. 88-5687.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
Plaintiff Long moves for counsel on appeal from the district court's judgment dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The defendants move for double costs under Fed.R.App.P. 38.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Long is a prisoner at the Kentucky Correctional Psychiatric Center.  He filed suit against the supervisor and a doctor at the Center for negligently treating his mental illness.  In an amended complaint, Long also added claims against two guards at the Kentucky State Reformatory.


3
The district court found that the supervisor at the Center could not be found liable solely on the basis of vicarious liability.   See Hays v. Jefferson County, 668 F.2d 869, 872 (6th Cir.), cert. denied, 459 U.S. 833 (1982).  The court held that the alleged negligence of the doctor was not enough to state a claim for inadequate medical treatment under the eighth amendment.   See Estelle v. Gamble, 429 U.S. 97, 104-06 (1976).  Finally, the court held that the claims against the two prison guards at the Reformatory were subject to dismissal because the claims and the defendants were identical to the claims and defendants in a prior pending case.   See Pacesetter Systems, Inc. v. Medtronic, Inc., 678 F.2d 93, 95-6 (9th Cir.1982).


4
We agree with these conclusions of the district court.  Accordingly, the motion for counsel is denied.  The motion for double costs is also denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.